Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05542 Name of Fund: BlackRock Income Trust, Inc. (BKT) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Income Trust, Inc., 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2008 Date of reporting period: 05/01/2008  07/31/2008 Item 1  Schedule of Investments BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Asset-Backed Securities Value First Franklin Mortgage Loan Asset Backed Certificates Series 2005-FF2 Class M2, 2.901%, $ $ 3,534,000 GSAA Home Equity Trust Series 2005-1 Class AF2, 4.316%, 11/25/34 (a) Securitized Asset Backed Receivables LLC Trust Series 2005-OP2 Class M1, 2.891%, 10/25/35 (a) Small Business Administration Participation Certificates Series 1996-20E Class 1, 7.60%, 5/01/16 Small Business Administration Participation Certificates Series 1996-20F Class 1, 7.55%, 6/01/16 Small Business Administration Participation Certificates Series 1996-20G Class 1, 7.70%, 7/01/16 Small Business Administration Participation Certificates Series 1996-20H Class 1, 7.25%, 8/01/16 Small Business Administration Participation Certificates Series 1996-20K Class 1, 6.95%, 11/01/16 Small Business Administration Participation Certificates Series 1997-20C Class 1, 7.15%, 3/01/17 Sterling Bank Trust Series 2004-2 Class Note, 2.081%, 3/30/30 (b) Sterling Coofs Trust Series 1, 2.362%, 4/15/29 (b) Total Asset-Backed Securities - 3.2% Corporate Bonds Diversified Financial Services - 0.4% Structured Asset Repackaged Trust, 3.761%, 1/21/10 Total Corporate Bonds - 0.4% U.S. Government Agency Mortgage-Backed Securities Fannie Mae Guaranteed Pass-Through Certificates: 5.00%, 4/01/19 - 8/15/38 (c)(d) 5.50%, 6/01/21 - 8/15/38 (c)(d) 5.97%, 8/01/16 6.00%, 10/01/36 - 7/01/37 (e) 6.50%, 7/01/36 - 8/15/38 (c) 7.50%, 2/01/22 -(f) 8.00%, 10/01/09 - 5/01/22 13 9.50%, 1/01/19 - 9/01/19 4 Freddie Mac Mortgage Participation Certificates: 4.934%, 10/01/34 (a) 5.50%, 12/01/21 - 3/01/22 (d) 5.983%, 1/01/35 (a)(d) 6.01%, 11/01/17 (a) 25 6.50%, 9/15/38 (c) 8.00%, 11/01/15 4 9.00%, 9/01/20 (d) Ginnie Mae MBS Certificates: 5.50%, 8/15/38 (c) 6.50%, 8/15/38 (c) 7.00%, 10/15/17 33 7.50%, 8/15/21 - 12/15/23 8.00%, 10/15/22 - 2/15/29 9.00%, 6/15/18 - 9/15/21 13 Total U.S. Government Agency Mortgage-Backed Securities - 64.1% 1 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) U.S. Government Agency Mortgage-Backed Securities - Collateralized Mortgage Par Obligations Value Fannie Mae Trust Series 7 Class 2, 8.50%, 4/01/17 (b) $ 9 $ Fannie Mae Trust Series 89 Class 2, 8%, 10/01/18 (b) 18 Fannie Mae Trust Series 94 Class 2, 9.50%, 8/01/21 (b) 5 Fannie Mae Trust Series 203 Class 1, 0%, 2/01/23 (g) 37 Fannie Mae Trust Series 228 Class 1, 0%, 6/01/23 (g) 27 Fannie Mae Trust Series 273 Class 1, 0%, 8/01/26 (g) Fannie Mae Trust Series 328 Class 1, 0%, 12/01/32 (g) Fannie Mae Trust Series 338 Class 1, 0%, 7/01/33 (g) Fannie Mae Trust Series 1990-123 Class M, 1.01%, 10/25/20 (b) 37 Fannie Mae Trust Series 1990-136 Class S, 0.015%, 11/25/20 (b) Fannie Mae Trust Series 1991-7 Class J, 0%, 2/25/21 (g) 38 Fannie Mae Trust Series 1991-38 Class F, 8.325%, 4/25/21 (a) 37 Fannie Mae Trust Series 1991-38 Class N, 1.009%, 4/25/21 (b) 29 Fannie Mae Trust Series 1991-38 Class SA, 10.186%, 4/25/21 (a) 38 Fannie Mae Trust Series 1991-46 Class S, 1.403%, 5/25/21 (b) Fannie Mae Trust Series 1991-87 Class S, 20.058%, 8/25/21 (a) 98 Fannie Mae Trust Series 1991-99 Class L, 0.93%, 8/25/21 (b) Fannie Mae Trust Series 1991-139 Class PT, 0.648%, 10/25/21 (b) Fannie Mae Trust Series 1991-167 Class D, 0%, 10/25/17 (g) 31 Fannie Mae Trust Series 1993-51 Class E, 0%, 2/25/23 (g) Fannie Mae Trust Series 1993-70 Class A, 0%, 5/25/23 (g) 21 Fannie Mae Trust Series 1993-170 Class SC, 9%, 9/25/08 (a) 3 Fannie Mae Trust Series 1993-196 Class SC, 8.863%, 10/25/08 (a) 25 Fannie Mae Trust Series 1993-199 Class SB, 2.625%, 10/25/23 (b) Fannie Mae Trust Series 1993-214 Class SH, 11.842%, 12/25/08 (a) 28 Fannie Mae Trust Series 1993-247 Class SN, 10%, 12/25/23 (a) 2 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) U.S. Government Agency Mortgage-Backed Securities - Collateralized Mortgage Par Obligations Value Fannie Mae Trust Series 1993-249 Class B, 0%, 11/25/23 (g) $ $ 1,352,793 Fannie Mae Trust Series 1994-33 Class SG, 3.225%, 3/25/09 (b) Fannie Mae Trust Series 1996-68 Class SC, 2.257%, 1/25/24 (b) Fannie Mae Trust Series 1997-50 Class SI, 1.20%, 4/25/23 (b) Fannie Mae Trust Series 1997-90 Class M, 6%, 1/25/28 (b) Fannie Mae Trust Series 1999-W4 Class IO, 6.50%, 12/25/28 (b) Fannie Mae Trust Series 1999-W4 Class PO, 0%, 2/25/29 (g) Fannie Mae Trust Series 2002-13 Class PR, 0%, 3/25/32 (g) Fannie Mae Trust Series 2003-9 Class BI, 5.50%, 10/25/22 (b) Fannie Mae Trust Series 2003-32 Class VT, 6%, 9/25/15 Fannie Mae Trust Series 2003-51 Class IE, 5.50%, 4/25/26 (b) Fannie Mae Trust Series 2003-55 Class GI, 5%, 7/25/19 (b) Fannie Mae Trust Series 2003-66 Class CI, 5%, 7/25/33 (b) Fannie Mae Trust Series 2003-88 Class TI, 4.50%, 11/25/13 (b) Fannie Mae Trust Series 2003-122 Class IC, 5%, 9/25/18 (b) Fannie Mae Trust Series 2003-135 Class PB, 6%, 1/25/34 Fannie Mae Trust Series 2004-13 Class IG, 5%, 10/25/22 (b) Fannie Mae Trust Series 2004-28 Class PB, 6%, 8/25/28 Fannie Mae Trust Series 2004-29 Class HC, 7.50%, 7/25/30 Fannie Mae Trust Series 2004-31 Class ZG, 7.50%, 5/25/34 Fannie Mae Trust Series 2004-90 Class JH, 1.828%, 11/25/34 (b) Fannie Mae Trust Series 2005-43 Class IC, 6%, 3/25/34 (b) Fannie Mae Trust Series 2005-55 Class SB, 1.278%, 7/25/35 (b) Fannie Mae Trust Series 2005-68 Class PC, 5.50%, 7/25/35 Fannie Mae Trust Series 2005-73 Class DS, 11.123%, 8/25/35 (a) Fannie Mae Trust Series 2005-73 Class ST, 1.258%, 8/25/35 (b) 3 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) U.S. Government Agency Mortgage-Backed Securities - Collateralized Mortgage Par Obligations Value Fannie Mae Trust Series 2006-2 Class KP, 0%, 2/25/35 (a) $ $ 1,059,924 Fannie Mae Trust Series 2006-8 Class HN, 4.858%, 3/25/36 (b) Fannie Mae Trust Series 2006-8 Class WL, 3.874%, 3/25/36 (b) Fannie Mae Trust Series 2006-36 Class SP, 1.828%, 5/25/36 (b) Fannie Mae Trust Series 2006-38 Class Z, 5%, 5/25/36 Fannie Mae Trust Series 2006-101 Class SA, 3.204%, 10/25/36 (b) Fannie Mae Trust Series G-7 Class S, 116.20%, 3/25/21 (a) -(f) Fannie Mae Trust Series G-10 Class S, 0.575%, 5/25/21 (b) Fannie Mae Trust Series G-12 Class S, 0.608%, 5/25/21 (b) Fannie Mae Trust Series G-17 Class S, 0.58%, 6/25/21 (b) Fannie Mae Trust Series G-33 Class PV, 1.078%, 10/25/21 (b) Fannie Mae Trust Series G-49 Class S, 778.05%, 12/25/21 (a) -(f) Fannie Mae Trust Series G-50 Class G, 1.159%, 12/25/21 (b) Fannie Mae Trust Series G92-5 Class H, 9%, 1/25/22 (b) Fannie Mae Trust Series G92-12 Class C, 1.017%, 2/25/22 (b) Fannie Mae Trust Series G92-59 Class S, 5.023%, 10/25/22 (b) Fannie Mae Trust Series G92-60 Class SB, 1.60%, 10/25/22 (a) Fannie Mae Trust Series G93-2 Class KB, 0%, 1/25/23 (g) Freddie Mac Multiclass Certificates Series 19 Class F, 8.50%, 3/15/20 Freddie Mac Multiclass Certificates Series 19 Class R, 9.757%, 3/15/20 (b)(h) 15 Freddie Mac Multiclass Certificates Series 40 Class K, 6.50%, 8/17/24 Freddie Mac Multiclass Certificates Series 60 Class HS, 1.125%, 4/25/24 (b) Freddie Mac Multiclass Certificates Series 75 Class R, 9.50%, 1/15/21 (b)(h) -(f) 4 Freddie Mac Multiclass Certificates Series 75 Class RS, 18.477%, 1/15/21 (h) -(f) 4 Freddie Mac Multiclass Certificates Series 173 Class R, 0%, 11/15/21 (b)(h) 23 23 Freddie Mac Multiclass Certificates Series 173 Class RS, 9.142%, 11/15/21 (h) -(f) 22 4 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) U.S. Government Agency Mortgage-Backed Securities - Collateralized Mortgage Obligations Par Value Freddie Mac Multiclass Certificates Series 176 Class M, 1.01%, 7/15/21 (b) $ 45 $ Freddie Mac Multiclass Certificates Series 192 Class U, 1.009%, 2/15/22 (b) 5 97 Freddie Mac Multiclass Certificates Series 200 Class R, 98.523%, 12/15/22 (b) 2 24 Freddie Mac Multiclass Certificates Series 204 Class IO, 6%, 5/01/29 (b) Freddie Mac Multiclass Certificates Series 1043 Class H, 0.022%, 2/15/21 (b) Freddie Mac Multiclass Certificates Series 1054 Class I, 0.435%, 3/15/21 (b) Freddie Mac Multiclass Certificates Series 1056 Class KD, 1.085%, 3/15/21 (b) Freddie Mac Multiclass Certificates Series 1057 Class J, 1.008%, 3/15/21 (b) Freddie Mac Multiclass Certificates Series 1148 Class E, 0.593%, 10/15/21 (b) Freddie Mac Multiclass Certificates Series 1160 Class F, 29.678%, 10/15/21 (a) 29 Freddie Mac Multiclass Certificates Series 1179 Class O, 1.009%, 11/15/21 (b) 52 Freddie Mac Multiclass Certificates Series 1418 Class M, 0%, 11/15/22 (g) Freddie Mac Multiclass Certificates Series 1571 Class G, 0%, 8/15/23 (g) Freddie Mac Multiclass Certificates Series 1598 Class J, 6.50%, 10/15/08 Freddie Mac Multiclass Certificates Series 1616 Class SB, 8.50%, 11/15/08 (a) 20 Freddie Mac Multiclass Certificates Series 1691 Class B, 0%, 3/15/24 (g) Freddie Mac Multiclass Certificates Series 1706 Class IA, 7%, 10/15/23 (b) 78 Freddie Mac Multiclass Certificates Series 1720 Class PK, 7.50%, 1/15/24 (b) 39 Freddie Mac Multiclass Certificates Series 1739 Class B, 0%, 2/15/24 (g) Freddie Mac Multiclass Certificates Series 1914 Class PC, 0.75%, 12/15/11 (b) Freddie Mac Multiclass Certificates Series 1961 Class H, 6.50%, 5/15/12 Freddie Mac Multiclass Certificates Series 2218 Class Z, 8.50%, 3/15/30 Freddie Mac Multiclass Certificates Series 2296 Class SA, 2.139%, 3/15/16 (b) Freddie Mac Multiclass Certificates Series 2431 Class Z, 6.50%, 6/15/32 11,795,270 Freddie Mac Multiclass Certificates Series 2444 Class ST, 2.359%, 9/15/29 (b) Freddie Mac Multiclass Certificates Series 2542 Class MX, 5.50%, 5/15/22 (b) 5 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) U.S. Government Agency Mortgage-Backed Securities - Collateralized Mortgage Par Obligations Value Freddie Mac Multiclass Certificates Series 2542 Class UC, 6%, 12/15/22 $ $ 10,579,842 Freddie Mac Multiclass Certificates Series 2545 Class NI, 5.50%, 3/15/22 (b) Freddie Mac Multiclass Certificates Series 2559 Class IO, 5%, 8/15/30 (b) Freddie Mac Multiclass Certificates Series 2561 Class EW, 5%, 9/15/16 (b) Freddie Mac Multiclass Certificates Series 2564 Class NC, 5%, 2/15/33 Freddie Mac Multiclass Certificates Series 2611 Class QI, 5.50%, 9/15/32 (b) Freddie Mac Multiclass Certificates Series 2630 Class PI, 5%, 8/15/28 (b) Freddie Mac Multiclass Certificates Series 2647 Class IV, 1.959%, 7/15/33 (b) Freddie Mac Multiclass Certificates Series 2653 Class MI, 5%, 4/15/26 (b) Freddie Mac Multiclass Certificates Series 2658 Class PI, 4.50%, 6/15/13 (b) Freddie Mac Multiclass Certificates Series 2672 Class TQ, 5%, 3/15/23 (b) Freddie Mac Multiclass Certificates Series 2687 Class IL, 5%, 9/15/18 (b) Freddie Mac Multiclass Certificates Series 2693 Class IB, 4.50%, 6/15/13 (b) Freddie Mac Multiclass Certificates Series 2694 Class LI, 4.50%, 7/15/19 (b) Freddie Mac Multiclass Certificates Series 2758 Class KV, 5.50%, 5/15/23 Freddie Mac Multiclass Certificates Series 2765 Class UA, 4%, 3/15/11 Freddie Mac Multiclass Certificates Series 2769 Class SQ, 7.237%, 2/15/34 (a) Freddie Mac Multiclass Certificates Series 2773 Class OX, 5%, 2/15/18 (b) Freddie Mac Multiclass Certificates Series 2780 Class SM, 1.348%, 4/15/34 (b) Freddie Mac Multiclass Certificates Series 2825 Class NI, 5.50%, 3/15/30 (b) Freddie Mac Multiclass Certificates Series 2827 Class SR, 1.348%, 1/15/22 (b) Freddie Mac Multiclass Certificates Series 2840 Class SK, 11.121%, 8/15/34 (a) Freddie Mac Multiclass Certificates Series 2861 Class AX, 7.10%, 9/15/34 (a) Freddie Mac Multiclass Certificates Series 2865 Class SR, 1.908%, 10/15/33 (b) Freddie Mac Multiclass Certificates Series 2865 Class SV, 2.753%, 10/15/33 (b) Freddie Mac Multiclass Certificates Series 2927 Class BZ, 5.50%, 2/15/35 6 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) U.S. Government Agency Mortgage-Backed Securities - Collateralized Mortgage Par Obligations Value Freddie Mac Multiclass Certificates Series 2933 Class SL, 2.914%, 2/15/35 (b) $ $ 140,419 Freddie Mac Multiclass Certificates Series 2949 Class IO, 5.50%, 3/15/35 (b) Freddie Mac Multiclass Certificates Series 2990 Class WR, 1.929%, 6/15/35 (b) Freddie Mac Multiclass Certificates Series 3010 Class SC, 10.583%, 3/15/34 (a) Freddie Mac Multiclass Certificates Series 3061 Class BD, 7.50%, 11/15/35 Freddie Mac Multiclass Certificates Series 3167 Class SX, 22.699%, 6/15/36 (a) Freddie Mac Multiclass Certificates Series 3225 Class EY, 1.638%, 10/15/36 (b) Freddie Mac Multiclass Certificates Series 3299 Class TI, 5%, 4/15/37 (b) Freddie Mac Multiclass Certificates Series T-8 Class A10, 0%, 11/15/28 (g) Freddie Mac Multiclass Certificates Series T- 11 Class A9, 2.265%, 1/25/28 (a) Ginnie Mae Trust Series 1996-5 Class Z, 7%, 5/16/26 Ginnie Mae Trust Series 2001-33 Class PB, 6.50%, 7/20/31 Ginnie Mae Trust Series 2003-58 Class IT, 5.50%, 7/20/33 (b) Ginnie Mae Trust Series 2003-89 Class SA, 0.84%, 10/16/33 (b) Ginnie Mae Trust Series 2004-18 Class VC, 5%, 3/16/15 Ginnie Mae Trust Series 2004-39 Class ID, 5%, 5/20/33 (b) Ginnie Mae Trust Series 2004-89 Class PE, 6%, 10/20/34 Ginnie Mae Trust Series 2005-18 Class SL, 1.203%, 2/20/35 (b) Ginnie Mae Trust Series 2005-47 Class SP, 0.853%, 8/20/32 (b) Total U.S. Government Agency Mortgage- Backed Securities - Collateralized Mortgage Obligations - 39.7% Non-U.S. Government Agency Mortgage- Backed Securities Collateralized Mortgage Obligations - 22.9% ABN AMRO Mortgage Corp. Series 2003-4 Class A2, 5.50%, 3/25/33 (b) Banc of America Funding Corp. Series 2007-2 Class 1A19, 0%, 3/25/37 (b) Banc of America Funding Corp. Series 2007-5 Class 4A3, 3.655%, 7/25/37 (b) Banc of America Mortgage Securities Inc. Series 2003-3 Class 1AIO, 0.286%, 5/25/18 (b) 7 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Non-U.S. Government Agency Mortgage-Backed Par Securities Value Bear Stearns Asset Backed Securities Series 2007-AC2 Class X, 0.25%, 3/25/37 (b) $ $ 239,060 Citi Mortgage Alternative Loan Trust Series 2007-A5 Class 1A7, 6%, 5/25/37 (b) Citigroup Mortgage Loan Trust, Inc. Series 2005-12 Class 1A2, 1.615%, 8/25/35 (b) Collateralized Mortgage Obligation Trust Series 40 Class R, 0.58%, 4/01/18 (b)(h) Collateralized Mortgage Obligation Trust Series 42 Class R, 6%, 10/01/14 (b)(h) 45 Countrywide Alternative Loan Trust Series 2005-28CB Class 1A5, 5.50%, 8/25/35 Countrywide Alternative Loan Trust Series 2005-56 Class 1A1, 3.202%, 11/25/35 (a) Countrywide Alternative Loan Trust Series 2005-72 Class A2, 2.832%, 1/25/36 (a) Countrywide Alternative Loan Trust Series 2005-79C Class A2, 0%, 1/25/36 (b) Countrywide Home Loan Mortgage Pass-Through Trust Series 2003-26 Class PO, 0%, 8/25/33 (g) Countrywide Home Loan Mortgage Pass-Through Trust Series 2003-J4 Class PO, 0%, 6/25/33 (g) Countrywide Home Loan Mortgage Pass-Through Trust Series 2003-J5 Class PO, 0%, 7/25/33 (g) Countrywide Home Loan Mortgage Pass-Through Trust Series 2003-J8 Class PO, 0%, 9/25/23 (g) Deutsche Alt-A Securities Inc. Mortgage Series 2006-AR5 Class 22A, 5.50%, 10/25/21 Drexel Burnham Lambert CMO Trust Series K Class 1, 0%, 9/23/17 (g) 18 Drexel Burnham Lambert CMO Trust Series V Class 1, 0%, 9/01/18 (g) First Boston Mortgage Securities Corp. Series C Class I-O, 10.965%, 4/25/17 (b) 66 First Horizon Alternative Mortgage Securities Series 2005-FA7 Class 1A7, 0%, 10/25/35 (b) First Horizon Alternative Mortgage Securities Series 2005-FA9 Class A2, 0%, 12/25/35 (b) First Horizon Alternative Mortgage Securities Series 2006-FA2 Class 1A4, 0.628%, 5/25/36 (b) GSMPS Mortgage Loan Trust Series 1998-5 Class IO, 0.97%, 6/19/27 (b) Homebanc Mortgage Trust Series 2005-4 Class A1, 2.742%, 10/25/35 (a) Indymac Index Mortgage Loan Trust Series 2006-AR33 Class 4AX, 0.165%, 1/25/37 (b) JPMorgan Alternative Loan Trust Series 2006- S1 Class 3A1A, 5.35%, 3/25/36 (a) JPMorgan Mortgage Trust Series 2005-S1 Class 2A1, 8%, 1/25/35 JPMorgan Mortgage Trust Series 2006-A7 Class 2A2, 5.801%, 1/25/37 (a) 8 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Non-U.S. Government Agency Mortgage-Backed Par Securities Value Kidder Peabody Acceptance Corp Series 1993-1 Class A6, 12.031%, 8/25/23 (a) $ $ 105,650 Kidder Peabody Mortgage Assets Trust Series B Class A2, 9.50%, 4/22/18 (b) 50 Luminent Mortgage Trust Series 2006-A1 Class 2A1, 2.642%, 12/25/36 (a) MASTR Adjustable Rate Mortgages Trust Series 2004- 3 Class 3AX, 0.977%, 4/25/34 (b) MASTR Alternative Loans Trust Series 2003-7 Class 4A3, 8%, 11/25/18 MASTR Alternative Loans Trust Series 2003-9 Class 15X2, 6%, 1/25/19 (b) MASTR Asset Securitization Trust Series 2004-3 Class 4A15, 0%, 3/25/34 (g) Morgan Stanley Mortgage Loan Trust Series 2004-3 Class 1AX, 5%, 5/25/19 (b) Painewebber CMO Trust Series 88M, 13.80%, 9/01/18 (h)(i)(j) 13 0 Residential Accredit Loans, Inc. Series 2005- QS16 Class A2, 0%, 11/25/35 (b) Residential Accredit Loans, Inc. Series 2006- Q03 Class A1, 2.682%, 4/25/46 (a) Residential Accredit Loans, Inc. Series 2006- Q04 Class 2A2, 2.712%, 4/25/46 (a) Residential Asset Securitization Trust Series 2005-A15 Class 1A8, 0%, 2/25/36 (g) Residential Funding Securities LLC Series 2003- RM2 Class AI5, 8.50%, 5/25/33 Sequoia Mortgage Trust Series 2005-2 Class XA, 0.998%, 3/20/35 (b) Structured Adjustable Rate Mortgage Loan Trust Series 2004-11 Class A, 6.875%, 8/25/34 (a) Structured Adjustable Rate Mortgage Loan Trust Series 2005-18 Class 7AX, 5.50%, 9/25/35 (b) Structured Adjustable Rate Mortgage Loan Trust Series 2005-20 Class 3AX, 5.50%, 10/25/35 (b) Structured Adjustable Rate Mortgage Loan Trust Series 2006-2 Class 4AX, 5.50%, 3/25/36 (b) Structured Adjustable Rate Mortgage Loan Trust Series 2006-7 Class 3AS, 2.374%, 8/25/36 (b) Structured Mortgage Asset Residential Trust Series 1993-3C Class CX, 0%, 4/25/24 (g) 12 Summit Mortgage Trust Series 2000-1 Class B1, 6.706%, 12/28/12 (a)(h) 5 Vendee Mortgage Trust Series 1999-2 Class 1IO, 0.052%, 5/15/29 (b) WaMu Mortgage Pass-Through Certificates Series 2005-AR4 Class A3, 4.585%, 4/25/35 (a) WaMu Mortgage Pass-Through Certificates Series 2006-AR1 Class 2A1C, 4.598%, 1/25/46 (a) Washington Mutual Alternative Mortgage Pass- Through Certificates Series 2005-8 Class 1A4, 1.215%, 10/25/35 (b) 9 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Non-U.S. Government Agency Mortgage-Backed Par Securities Value Washington Mutual Alternative Mortgage Pass- Through Certificates Series 2005-9 Class CP, 0%, 11/25/35 (g) $ $ 628,745 Washington Mutual Alternative Mortgage Pass- Through Certificates Series 2007-1 Class 1A3, 2.842%, 2/25/37 (a) Commercial Mortgage-Backed Securities - 1.6% CS First Boston Mortgage Securities Corp. Series 1997- C1 Class AX, 1.672%, 6/20/29 (b) Commercial Mortgage Acceptance Corp. Series 1997- ML1 Class IO, 0.705%, 12/15/30 (b) Credit Suisse Mortgage Capital Certificates Series 2007-C2 Class A3, 5.542%, 1/15/49 (a) First Union-Lehman Brothers Commercial Mortgage Series 1997-C2 Class D, 7.12%, 11/18/29 Morgan Stanley Capital I Series 1997-HF1 Class X, 3.438%, 7/15/29 (b) 69 4 Total Non-U.S. Government Agency Mortgage-Backed Securities - 24.5% U.S. Government and Agency Obligations Federal Housing Administration, General Motors Acceptance Corp. Projects, Series 56, 7.43%, 11/01/22 Federal Housing Administration, Merrill Projects, Series 54, 7.43%, 2/01/23 (l) 2 Federal Housing Administration, Reilly Project, Series 41, 8.28%, 3/01/20 Federal Housing Administration, USGI Projects, Series 87, 7.43%, 12/01/22 76 Federal Housing Administration, USGI Projects, Series 99, 7.43%, 6/01/21 Federal Housing Administration, USGI Projects, Series 99, 7.43%, 10/01/23 80 Federal Housing Administration, USGI Projects, Series 99, 7.43%, 10/01/23 Overseas Private Investment Corp., 0%, 5/29/12 (a) Overseas Private Investment Corp., 4.09%, 5/29/12 Overseas Private Investment Corp., 4.30%, 5/29/12 (a) Overseas Private Investment Corp., 4.64%, 5/29/12 Overseas Private Investment Corp., 4.68%, 5/29/12 Overseas Private Investment Corp., 4.87%, 5/29/12 Resolution Funding Corp., 0%, 4/15/30 (e) Small Business Administration Series 1, 1%, 4/01/15 (b) 10 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par U.S. Government and Agency Obligations Value U.S. Treasury STRIPS, 0%, 11/15/24 (e)(k) $ 40,000 $ 18,501,240 Total U.S. Government and Agency Obligations - 8.4% Total Long-Term Investments (Cost - $584,047,123) - 140.3% Short-Term Securities U.S. Government Obligations - 3.8% Federal Home Loan Bank, 2.34%, 8/05/08 Federal Home Loan Bank S, 1.82%, 8/01/08 Borrowed Bond Agreement - 4.8% Lehman Brothers Inc., purchased on 7/03/08 to yield 2.08% to 7/03/09 Total Short-Term Securities (Cost - $36,945,844) - 8.6% Options Purchased Contracts+ Swaptions Purchased Receive a fixed rate of 5.39% and pay a floating rate based on 3-month LIBOR, expiring March 2012 7 Receive a fixed rate of 5.47% and pay a floating rate based on 3-month LIBOR, expiring May 2012 12 Receive a fixed rate of 5.78% and pay a floating rate based on 3-month LIBOR, expiring August 2010 2 Receive a fixed rate of 6.025% and pay a floating rate based on 3-month LIBOR, expiring June 2012 8 Pay a fixed rate of 5.39% and receive a floating rate based on 3-month LIBOR, expiring March 2012 7 Pay a fixed rate of 5.47% and receive a floating rate based 3-month LIBOR, expiring May 2012 12 Pay a fixed rate of 5.78% and receive a floating rate based 3-month LIBOR, expiring August 2010 2 Pay a fixed rate of 6.025% and receive a floating rate based on 3-month LIBOR, expiring June 2012 8 Total Options Purchased (Cost - $2,906,788) - 0.7% Total Investments Before Borrowed Bond, TBA Sale Commitments and Options Written (Cost - $623,899,755*) - 149.6% Par Borrowed Bond U.S. Treasury Note, 4.75%, 5/31/12 $ (19,505 ) ) Total Borrowed Bond (Proceeds - $19,383,094) - (4.8)% ) TBA Sale Commitments Fannie Mae Guaranteed Pass-Through Certificate, 6%, 10/01/36 - 7/01/37 ) ) Total TBA Sale Commitments (Proceeds - $14,264,250) - (3.4)% ) Options Written Contracts+ Swaptions Written Pay a fixed rate of 4.7525% and receive a floating rate based on 3-month $ LIBOR, expiring May 2009 30 ) Pay a fixed rate of 5.325% and receive a floating rate based on 3-month LIBOR, expiring July 2013 11 ) Pay a fixed rated of 4.80% and receive a floating rate based on 3-month $ LIBOR, expiring March 2011 ) 11 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Options Written Contracts+ Value Pay a fixed rated of 4.95% and receive a floating rate based on 3-month $ LIBOR, expiring March 2011 68 $ (1,704,624 ) Pay a fixed rated of 5.485% and receive a floating rate based on expiring 3-month LIBOR 5 ) Pay a fixed rated of 5.50% and receive a floating rate based on 3-month $ LIBOR, expiring March 2010 58 ) Pay a fixed rated of 5.50% and receive a floating rate based on 3-month $ LIBOR, expiring September 2011 33 ) Pay a fixed rated of 5.67% and receive a floating rate based on 3-month LIBOR, expiring January 2010 12 ) Receive a fixed rated of 5.46% and pay a floating rate based on 3-month LIBOR, expiring August 2008 3 ) Pay a fixed rated of 5.46% and receive a floating rate based on 3-month LIBOR, expiring August 2008 3 ) Receive a fixed rate of 4.7525% and pay a floating rate based on 3-month $ LIBOR, expiring May 2009 30 ) Receive a fixed rate of 5.325% and pay a floating rate based on 3-month $ LIBOR, expiring July 2013 11 ) Receive a fixed rate of 5.485% and pay a floating rate based on 3-month LIBOR, expiring October 2009 5 ) Receive a fixed rate of 5.67% and pay a floating rate based on 3-month LIBOR, expiring January 2010 12 ) Total Options Written (Premiums Received - $8,064,996) - (3.0)% ) Total Investments, Net of Borrowed Bond, TBA Sale Commitments and Options Written (Cost - $582,187,416) - 138.4% Liabilities in Excess of Other Assets - (38.4)% ) Net Assets - 100.0% $ 427,830,379 * The cost and unrealized appreciation (depreciation) of investments as of July 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation (37,896,736 ) Net unrealized appreciation $ + One contract represents a notional amount of $1,000,000. (a) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (b) Represents the interest only portion of a mortgage-backed security and has either a nominal or a notional amount of principal. (c) Represents or includes a "to-be-announced" transaction. The Trust has committed to purchasing securities for which all specific information is not available at this time. (d) All or a portion of security held as collateral in connection with financial futures contracts. (e) All or a portion of security, have been pledged as collateral for reverse repurchase agreements. Reverse repurchase agreements outstanding as of July 31, 2008 were as follows: Interest Trade Maturity Net Closing Face Counterparty Rate Date Date Amount Amount Lehman Brothers, Inc. 2.18% 7/03/08 TBD $ $ Lehman Brothers, Inc. 7/11/08 8/13/08 Lehman Brothers, Inc. 7/16/08 TBD Total $ $ (f) Amount is less than $1,000. (g) Represents a principal only portion of a mortgage-backed security. (h) Security is fair valued. (i) Non-income producing security. 12 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited) (j) Issuer filed for bankruptcy or is in default of interest payments. (k) Separately Traded Registered Interest and Principal Securities. (l) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Purchase Sale Realized Interest Affiliate Cost Cost Loss Income Merrill Projects, Series 54, 7.43%, 2/01/23 - $ 50,209 $ (2,166) $ 52,813 For Trust compliance purposes, the Trust's industry classifications refer to any one or more of the industry sub- classifications used by one or more widely recognized market indexes or ratings group indexes, and/or as defined by Trust management. This definition may not apply for purposes of this report, which may combine industry sub-classifications for reporting ease. Financial future contracts purchased as of July 31, 2008 were as follows: Expiration Face Unrealized Contracts Issue Date Value Appreciation 8 EuroDollar Futures March 2010 $ $ 76 11 EuroDollar Futures December 2010 37 EuroDollar Futures March 2011 22 EuroDollar Futures June 2011 Total $  Financial future contracts sold as of July 31, 2008 were as follows: Unrealized Expiration Face Appreciation Contracts Issue Date Value (Depreciation) 2-Year U.S. Treasury Bond September 2008 $ $ ) 14 5-Year U.S. Treasury Bond September 2008 $ ) 10-Year U.S. Treasury Bond September 2008 $ ) 30-Year U.S. Treasury Bond September 2008 $ ) 88 EuroDollar Futures September 2008 $ 62 EuroDollar Futures December 2008 $ 51 EuroDollar Futures March 2009 $ 50 EuroDollar Futures June 2009 $ 70 EuroDollar Futures September 2009 $ 3 EuroDollar Futures December 2009 $ 2 EuroDollar Futures June 2010 $ 14 EuroDollar Futures September 2010 $ Total $ )  Swaps outstanding as of July 31, 2008 were as follows: Notional Amount Unrealized Appreciation Receive a fixed rate of 5.38341% and pay a floating rate based on 3-month $ LIBOR Broker, Credit Suisse First Boston International Expires July 2009 $ $ Receive a fixed rate of 4.7775% and pay a floating rate based on 3-month $ LIBOR Broker, Citibank NA Expires August 2009 $ Receive a fixed rate of 4.034% and pay a floating rate based on 3-month $ LIBOR Broker, Deutsche Bank AG London Expires December 2009 $ 13 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited)  Swaps outstanding as of July 31, 2008 were as follows: Notional Unrealized Amount Appreciation (Depreciation) Receive a fixed rate of 4.10% and pay a floating rate based on 3-month $ LIBOR Broker, Lehman Brothers Special Financing Expires December 2009 $ $ Receive a fixed rate of 4.05% and pay a floating rate based on 3-month $ LIBOR Broker, Barclays London Expires December 2009 $ Pay a fixed rate of 3.535% and receive a floating rate based on 3-month $ LIBOR Broker, Lehman Brothers Special Financing Expires January 2010 $ ) Receive a fixed rate of 4.31996% and pay a floating rate based on 3-month $ LIBOR Broker, UBS AG Expires September 2010 $ Receive a fixed rate of 4.95% and pay a floating rate based on 3-month $ LIBOR Broker, UBS AG Expires November 2011 $ Receive a fixed rate of 5.025% and pay a floating rate based on 3-month $ LIBOR Broker, Deutsche Bank AG London Expires November 2011 $ Receive a fixed rate of 5.39256% and pay a floating rate based on 3-month LIBOR Broker, Credit Suisse First Boston Expires June 2012 $ Pay a fixed rate of 4.88911% and receive a floating rate based on 3-month $ LIBOR Broker, Goldman Sachs & Co. Expires August 2014 $ ) Pay a fixed rate of 4.39919% and receive a floating rate based on 3-month $ LIBOR Broker, Deutsche Bank AG London Expires October 2014 $ ) Receive a fixed rate of 4.8834% and pay a floating rate based on 3-month $ LIBOR Broker, UBS AG Expires March 2015 $ Pay a fixed rate of 4.925% and receive a floating rate based on 3-month $ LBR Municipal Swap Index Broker, Deutsche Bank AG London Expires March 2015 $ ) 14 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited)  Swaps outstanding as of July 31, 2008 were as follows: Notional Unrealized Amount Appreciation (Depreciation) Pay a fixed rate of 4.50% and receive a floating rate based on 3-month $ LIBOR Broker, JPMorgan Chase Expires May 2015 $ $ ) Receive a fixed rate of 4.442% and pay a floating rate based on 3-month $ LIBOR Broker, Morgan Stanley Capital Expires July 2015 $ Receive a fixed rate of 5.94% and pay a floating rate based on 3-month $ LIBOR Broker, UBS AG Expires December 2015 $ Receive a fixed rate of 4.87% and pay a floating rate based on 3-month LBR Muni Swap Index Broker, Goldman Sachs & Co. Expires January 2016 $ Receive a fixed rate of 5.723% and pay a floating rate based on 3-month $ LIBOR Broker, JPMorgan Chase Expires July 2016 $ Receive a fixed rate of 5.295% and pay a floating rate based on 3-month $ LIBOR Broker, UBS AG Expires February 2017 $ Receive a fixed rate of 5.25% and pay a floating rate based on 3-month $ LIBOR Broker, Goldman Sachs & Co. Expires April 2017 $ Pay a fixed rate of 5.74% and receive a floating rate based on 3-month $ LIBOR Broker, Deutsche Bank AG London Expires June 2017 $ ) Pay a fixed rate of 5.5451% and receive a floating rate based on 3-month $ LIBOR Broker, Deutsche Bank AG London Expires June 2017 $ ) Pay a fixed rate of 5.85% and receive a floating rate based on 3-month $ LIBOR Broker, Deutsche Bank AG London Expires June 2017 $ ) 15 BlackRock Income Trust, Inc. Schedule of Investments July 31, 2008 (Unaudited)  Swaps outstanding as of July 31, 2008 were as follows: Notional Unrealized Amount Appreciation (Depreciation) Receive a fixed rate of 5.505% and pay a floating rate based on 3-month $ LIBOR Broker, Bank of America Expires August 2017 $ $ Pay a fixed rate of 4.54% and receive a floating rate based on 3-month $ LIBOR Broker, Morgan Stanley Capital Expires December 2017 $ Pay a fixed rate of 4.4575% and receive a floating rate based on 3-month $ LIBOR Broker, Goldman Sachs & Co. Expires January 2018 $ Pay a fixed rate of 5.115% and receive a floating rate based on 3-month $ LIBOR Broker, Lehman Brothers Special Financing Expires March 2018 $ ) Pay a fixed rate of 5.135% and receive a floating rate based on 3-month $ LIBOR Broker, Barclays London Expires April 2018 $ Pay a fixed rate of 5.88% and receive a floating rate based on 3-month $ LIBOR Broker, Deutsche Bank AG London Expires June 2018 $ ) Receive a fixed rate of 5.411% and pay a floating rate based on 3-month LIBOR Broker, JPMorgan Chase Expires August 2022 $ Total $ 16 Item 2  Controls and Procedures 2 (a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2 (b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Income Trust, Inc. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Income Trust, Inc. Date: September 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Income Trust, Inc. Date: September 19, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Income Trust, Inc. Date: September 19, 2008
